Citation Nr: 0723140	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-38 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:  Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to July 
1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2005, a 
statement of the case was issued in October 2005, and a 
substantive appeal (VA Form-9) was received in November 2005.  
The Board notes that the box on the VA Form 9 for requesting 
a Board hearing was apparently checked, and then partially 
erased.  Subsequent communications from the veteran and his 
representative have not included any request for a hearing.  
Based on the record, the Board finds that there is no 
outstanding request for a hearing. 

The Board observes that due to the nature of the veteran's 
disability, the veteran's wife has written much of his 
correspondence on his behalf.  In light of this role, the 
Board observes that contentions advanced in a November 2005 
statement by the veteran's wife appear to raise a claim for 
the veteran's entitlement to service connection for post-
traumatic stress disorder (PTSD).  This matter is hereby 
referred to the RO for any appropriate action.


FINDING OF FACT

The veteran's multiple sclerosis is not shown to have 
manifested during the veteran's active duty service nor 
within seven years after discharge, nor is multiple sclerosis 
otherwise shown to be related to the veteran's active duty 
service, including exposure to herbicides.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
incurred in such service, including due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a November 2004 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the November 2004 letter was sent to the 
appellant prior to the May 2005 rating decision and multiple 
subsequent re-adjudications of this case at the RO level.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board also notes that the November 2004 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in his possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and history of 
the claimed disability in the November 2004 VCAA letter.  
Additionally, there has been timely notice of the types of 
evidence necessary to establish a disability rating and an 
effective date for any rating that may be granted.  The RO 
furnished the appellant with a March 2006 letter which 
directly explained how VA determines disability ratings and 
effective dates.  This notice was provided to the appellant 
prior to the most recent RO readjudication of this case and 
issuance of a supplemental statement of the case in March 
2007.  To the extent that such notice may be viewed as 
deficient for any reason, since the Board concludes below 
that the preponderance of the evidence is against the claim 
of service connection, no rating or effective date will be 
assigned; any questions of notice related to such assignments 
are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded a VA examiner's review of the 
medical records in developing this appeal.  The veteran's 
records in the custody of the Social Security Administration 
have likewise been obtained and associated with the claims 
folder.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).

The record reflects that some the veteran's VA records in the 
custody of the federal government and VA facilities may have 
been lost.  These records have been determined to be 
unobtainable; the RO has exhausted all available channels to 
pursue the missing records and formally determined that 
further efforts to obtain the records would be futile.  
38 C.F.R. § 3.159; 38 U.S.C.A. § 5103A.  The steps taken to 
determine the unavailability of the records are documented in 
the claims file.  In April 2004, shortly before the filing of 
this service connection claim, the veteran informed the RO 
that he desired a copy of his service medical records and 
that his claims folder was located at the Records Management 
Center (RMC) in St. Louis, MO.  The RO contacted the RMC in 
May 2004 and, after two attempts to locate the claims file, 
the RO was twice notified that the file was not found at the 
RMC.  In July 2004, the veteran was notified of the 
development through a telephone call and a July 2004 letter 
formally indicating that the RO had "exhausted all efforts 
trying to obtain" the claims-folder.

The veteran informed the RO that he had previously raised 
claims for VA disability benefits and underwent pertinent 
medical examinations at New Jersey VA facilities, in 
particular the veteran claimed that he complained of 
pertinent symptoms of multiple sclerosis in the very early 
1970's.  In accordance with the information provided, the RO 
contacted the appropriate VA facilities in April 2005 to 
initiate a search for any records pertaining to the veteran; 
only a record from February 2000 was found.  In September 
2005, the RO was formally notified that the New Jersey VA 
facilities were unable to locate any of the prior records 
cited by the veteran.  More September 2005 internal VA 
correspondence shows that search efforts were conducted 
through multiple avenues, including through inactive records 
archives and perpetual listings.  An April 2007 internal 
correspondence shows that yet another request was made to the 
New Jersey VA facilities to attempt to locate the original 
claims folder, and another confirmation that the folder could 
not be found was received later that month.

The RO initiated the rebuilding of the veteran's claims-
folder in May 2004, prior to the formal filing of the claim 
currently on appeal.  Significant and exhaustive efforts to 
locate and rebuild the original claims file has been 
conducted and documented.  In addition, the Board observes 
that the veteran has submitted documents in his own 
possession in cooperation with efforts to account for the 
contents of the missing claims-file.  The veteran has also 
submitted a significant number of lay statements from 
witnesses in an attempt to establish a record regarding his 
symptoms in pertinent time periods.  The Board believes that 
the proper procedures have been effectively complied with and 
that no useful purpose would be served by remand for further 
notice or development of the record.  See M21-1MR, Parts II 
and III.  See Dixon v. Derwinski, 3 Vet App. 261 (1992).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.


Analysis

This appeal involves a claim of entitlement to service 
connection for multiple sclerosis.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, service connection for multiple sclerosis may be 
conceded on a presumptive basis when manifest to a degree of 
10 percent or more within seven years of discharge from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309 
(a).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In a cases involving the loss of the veteran's records in VA 
custody, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet.App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet.App. 215 (2005) [the Court 
declined to apply an 'adverse presumption' where records have 
been lost or destroyed while in Government control which 
would have required VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases].

In this case, the record clearly establishes that the veteran 
is currently diagnosed with multiple sclerosis.  The record 
shows that a clinical diagnosis of multiple sclerosis was 
made in the mid 1990's.  A June 1996 private medical report 
shows the investigational development of the diagnosis, 
including a doctor's observations regarding "a new MRI which 
shows multiple levels of demyelination....  MS is a 
possibility...."  Another June 1996 private medical report 
shows a doctor's conclusion that "The most likely diagnosis 
is demyelinating disease such as multiple sclerosis."  An 
October 1998 private medical report refers to a multiple 
sclerosis diagnosis from 1995.

The Board acknowledges that the veteran is shown to have 
served in the Republic of Vietnam during the Vietnam Era.  A 
veteran is entitled to a presumption of service connection if 
he is diagnosed with certain enumerated diseases associated 
with exposure to certain herbicide agents.  38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e).  Regulations 
pertaining to Agent Orange exposure have expanded to include 
all herbicides used in Vietnam.  Unless there is affirmative 
evidence to the contrary, a veteran who served on active duty 
in the Republic of Vietnam during the Vietnam Era is presumed 
to have been exposed to Agent Orange or similar herbicide.  
See 38 U.S.C.A. §§ 1116, 1154.  The veteran's military 
personnel records reflect that he served in the Republic of 
Vietnam during the Vietnam Era and, as there is no 
affirmative evidence to the contrary, the veteran is presumed 
to have been exposed to herbicide agents during said service.

Under the authority granted by the Agent Orange Act of 1991, 
the Secretary of VA specifically determines, based on reports 
of the National Academy of Sciences (NAS) and other medical 
and scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicidal agents.  While exposure 
to Agent Orange is conceded given the veteran's service in 
the Republic of Vietnam during the Vietnam Era, multiple 
sclerosis is not one of the enumerated diseases associated 
with Agent Orange exposure.  As such, service connection is 
not warranted on a presumptive basis under 38 C.F.R. 
§ 3.309(e).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet.App. 78 (1993).

The Board now turns its attention to whether service 
connection may be warranted on a direct basis or on a 
presumptive basis under 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.307(a)(3), 3.309 (a).  Both of these theories of 
entitlement hinge on the essential question of whether the 
veteran's multiple sclerosis is shown by the evidence to have 
manifested early enough, prior to the diagnosis in the mid 
1990's.  Service connection may be warranted if the evidence 
shows incurrence of multiple sclerosis during service or 
manifestation to a degree of 10 percent or more within seven 
years of discharge from service.  In this regard, the veteran 
contends that symptoms of multiple sclerosis manifested 
during service and, in the alternative, manifestation to a 
degree of 10 percent or more was evident within seven years 
of discharge.

The Board initially notes that there is no indication of any 
contemporaneous diagnosis of multiple sclerosis prior to 
1995, and the veteran's period of service concluded with 
separation in July 1970.  The veteran has presented his own 
lay testimony, in addition to the lay testimony of several 
other witnesses, describing observed symptoms during service 
and within a few years of discharge from service.  The 
veteran then presented the reported chronology of symptom 
history to a private doctor, and this doctor authored a 
September 2006 letter drawing medical conclusions based upon 
the presented facts.

The September 2006 private doctor's letter demonstrates 
review of the pertinent records and familiarity with the 
contentions in this appeal.  The doctor's letter concludes 
that "although the documentation may not be available, the 
symptoms described by [the veteran] are in fact highly 
consistent with the diagnosis of multiple sclerosis."  The 
letter further explains the doctor's rationale that "The 
number of conditions that can produce similar symptoms ... in 
the presence of a 'normal' physical examination are limited, 
further enhancing the probability of multiple sclerosis. ... a 
detailed neurological examination is required to pick up many 
of the findings as they can be subtle."

The Board appreciates the thorough consideration given to the 
record and analysis in the September 2006 private doctor's 
letter, but is unable to find that it carries substantial 
probative weight in this case.  The letter offers a 
retroactive diagnosis expressly based upon hindsight symptom 
reports and lay statements from decades after the relevant 
time period.  The letter expressly acknowledges the complete 
lack of documented medical notation or contemporaneous 
documented complaints of any pertinent symptoms of multiple 
sclerosis prior to 1995.  The September 2006 private doctor's 
letter is not an adequate medical opinion sufficient to 
establish service connection.  A medical opinion is 
inadequate when it is unsupported by clinical evidence, and 
the Board is not bound to accept medical opinions that are 
based on history supplied by laypersons where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 
Vet.App. 177, 180 (1993); Swann v. Brown, 5 Vet.App. 229 
(1993); Reonal v. Brown, 5 Vet.App. 458, 460- 61 (1993).  In 
this case, the September 2006 private doctor's letter applies 
medical analysis to hindsight lay recollections, but cites no 
supportive clinical evidence whatsoever.

Significantly, the Board finds that the evidence of record 
further shows that the veteran's currently reported symptom 
history is unsupported by his own documented account of 
symptom history from around the time he was first diagnosed.  
In advancing this appeal, the veteran has submitted evidence 
indicating that he has manifested apparent and disruptive 
symptoms of multiple sclerosis since at least the early 
1970's; specifically the veteran has submitted testimony and 
witness lay-statements describing long-standing symptoms 
including substantial photosensitivity, vertigo, headaches, 
numbness of extremities, and difficulty with an unusual gait.  
However, no evidence from prior to the filing of this claim 
corroborates these descriptions, including the significant 
medical reports documenting the veteran's initial diagnosis 
and early treatment of multiple sclerosis.

A June 1996 private medical report shows that the veteran 
reported symptoms including difficulty walking, numbness in 
his feet, and problems with balance.  The report clearly 
states that the veteran described these symptoms had only 
"developed over one to one and one-half years" prior to the 
consultation.  In addition, the veteran described 
"occasional tingling at the fingertips" which was said to 
have occurred "for the last few months."  There is no 
suggestion of any symptom history from earlier than the mid 
1990's in this report.

A March 1998 private medical report also shows that the 
account of symptom history featured "weakness in the right 
lower extremity over the past few years."  There is no 
suggestion of a longer symptom history dating back two 
decades or more towards the time of the veteran's service.  
An October 1998 private medical record indicates that "The 
onset of the multiple sclerosis as noted in approximately 
1995 was with a 'dropped foot on the right.'"

In addition, the medical evidence available from the time of 
the veteran's service contains no suggestion of any pertinent 
complaints or symptoms whatsoever.  The veteran's March 1968 
pre-induction examination shows no defects or pertinent 
abnormalities beyond a well-documented structural knee 
problem associated with pre-service injury.  A January 1969 
physical profile record shows that the veteran was given 
PULHES scores indicating a 'high level of fitness' in all 
areas except for his lower extremities, which had diminished 
capacity attributed specifically to "laxity of ligaments."  
See Odiorne v. Principi, 3 Vet.App. 456, 457 (1992); 
(observing that the 'PULHES' profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service)).  No suggestion of 
any other complaints or clinical observations is shown in 
this report.

The veteran's July 1970 separation examination is also 
significant in that it shows the veteran was clinically 
evaluated to be normal in all pertinent areas, including 
neurologically, with no suggestion of abnormalities or 
symptoms at that time.  In fact, the July 1970 report 
includes a signed statement from the veteran indicating "I'm 
in good health" and otherwise shows no hint that the veteran 
himself reported any symptoms at that time.

The veteran has contended that, shortly after his separation 
from service, he filed a claim for VA disability benefits 
involving complaints of the symptoms he now presents as 
manifestations of multiple sclerosis.  As discussed above, it 
appears that some portion of the veteran's records have been 
lost and the veteran's 1971 claim for VA benefits is not well 
documented in the claims folder.  However, the veteran 
himself has submitted a copy of VA correspondence denying a 
claim for benefits in July 1971.  This July 1971 letter, 
however, reflects only that the veteran claimed benefits for 
"a knee condition" at that time.  There is nothing in this 
letter, nor in any other contemporaneous documentation, to 
corroborate the contention that the veteran complained of 
essential symptoms of multiple sclerosis at or around this 
time.

As the private medical opinion submitted in the September 
2006 doctor's letter is inadequate for the purposes of 
establishing a basis for entitlement to service connection, 
the veteran's claims folder was forwarded for review by a VA 
examiner to determine whether the clinical evidence presented 
any medical basis for a retroactive diagnosis of multiple 
sclerosis dating back to service or, at least, to within 
seven years of discharge.  An in-person examination of the 
veteran was not necessary as there is no dispute of the fact 
that the veteran currently suffers from a well documented 
case of multiple sclerosis; this appeal turns on whether the 
clinical evidence of record provides a sufficient basis for a 
medical determination that he suffered from the disease 
during service or within 7 years of discharge from service.  
The February 2007 VA examiner's report reflects careful 
review of the claims folder and a thorough discussion of the 
evidence.  This February 2007 VA examiner's report concludes 
that "while it is conceivable that the patient did have 
signs/symptoms of MS dating back to his military service or 
within 7 years of separation, there is no documentation 
available supporting that this was the case, and in fact 
there is evidence suggesting that the [veteran's] symptoms 
did not begin until the 1990's."

The February 2007 report also contains the medical 
observation that "While the [veteran's] contention that MRI 
technology to diagnose MS was not available in the early 
1970's is correct, the condition could be diagnosed by other 
means (clinical history + CSF evaluation, visual evoked 
potentials) if a physician is suspicious of the diagnosis."  
Furthermore, the report offers that "one would have expected 
[the veteran] to report neurological [symptoms] he now claims 
he had during his [July 1970 service] exit examination."  
The February 2007 report also cites the fact that "the 
reports of several neurologists in the 1990's indicate that 
[the veteran] reported his neurological symptoms began around 
1995...."  The Board finds that this February 2007 report 
reflects thorough review and consideration of the record, and 
applies competent medical expertise in addressing the medical 
questions and the clinical evidence at issue in this case.  
The February 2007 report is probative in drawing the 
conclusion that there is no basis in the medical evidence to 
offer a diagnosis of multiple sclerosis from 1977 or earlier, 
and that the possibility that multiple sclerosis manifested 
during this period is only supported by some of the 
conflicting lay evidence.  The February 2007 report does 
indicate that a 1977-or-earlier onset of multiple sclerosis 
cannot be ruled out, but service connection may not be based 
on a resort to speculation or mere possibility.  See 38 
C.F.R. § 3.102.

Thus, the Board is presented with a record which shows no 
contemporaneous documentation of any suggestion of multiple 
sclerosis until 25 years after separation from service.  This 
lengthy period without evidence of treatment or complaint 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).  The Board sympathizes with the veteran, who 
clearly suffers from significant disability and who has been 
frustrated by the loss of records in the custody of VA which 
may have been helpful to his claim.  Nevertheless, the Board 
has no authority to grant benefits without finding evidence 
showing entitlement under the law.  When records are lost, 
the case law does not lower the legal standard for proving a 
claim for service connection.  See Russo v. Brown, 9 Vet.App. 
46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet.App. 215 (2005).

The Board finds that the probative medical evidence from 
service tends to show no symptoms of multiple sclerosis 
whatsoever; and there is no medical evidence to persuasively 
contradict this in the record.  The probative weight of that 
medical evidence is significant in strongly suggesting that 
neither the veteran nor any medical professional believed 
that the veteran suffered from symptoms of any chronic 
disease during his time in service.

The Board is unable to find that multiple sclerosis was 
manifested during service or within seven years following 
service.  The February 2007 VA examiner's report concludes 
that there is no basis in the record to support a medical 
finding that multiple sclerosis manifested during service or 
during any applicable presumptive period.  Without a clinical 
basis in the record, no medical diagnosis can be adequate to 
demonstrate service connection; the September 2006 private 
doctor's letter supporting this claim expressly acknowledges 
that there is no clinical evidence of symptoms upon which to 
base an earlier diagnosis.  The record shows that the 
veteran's own account of his symptoms, given in connection 
with the original diagnosis and treatment of his disability, 
only cited symptoms beginning approximately 25 years after 
service.  The Board finds that these records and statements, 
associated with the veteran's pursuit of diagnostic medical 
care, carry greater probative weight than the more recent lay 
recollections submitted for the purposes of supporting this 
claim for benefits.  The recently submitted lay testimony 
offers observations in hindsight from over two decades in the 
past which are inconsistent with the veteran's own past 
statements to medical care providers, and which are 
uncorroborated by any of the contemporaneous evidence of 
record.

There is no medical evidence otherwise suggesting that the 
veteran's multiple sclerosis is causally related to service 
despite emerging many years after service.  Thus, service 
connection may not be granted on either a direct or 
presumptive basis.  The preponderance of the evidence is 
against the claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


